 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
11   RUTH KOLAS,                                      Case No.: 2:17-cv-01597-APG-NJK
12         Plaintiff(s),                                            Order
13   v.
14   WAL-MART STORES, INC.,
15         Defendant(s).
16        The Court has received the parties’ settlement briefs and concludes that holding a
17 settlement conference would be futile. Accordingly, the settlement conference is VACATED.
18        IT IS SO ORDERED.
19        Dated: October 24, 2019
20                                                         ______________________________
                                                           Nancy J. Koppe
21                                                         United States Magistrate Judge
22
23
24
25
26
27
28

                                                1
